[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff in the above entitled action moved for an increase in child support against the defendant mother based on a substantial change in earnings on the part of the mother. The court finds a substantial change of circumstance.
The court finds based on all the evidence including the judicial admission of the defendant that the defendant mother has an earning capacity of $476.00 after deductions for taxes and expenses.
The basic child support obligation of the custodial — non-custodial parent is a total of $297.00. The percentage share of the non-custodial parent is 48% or $144.00 per week less health insurance of $10.00 for a support amount of $134.00 weekly.
In addition the non-custodial parent is required to pay 34% of the unreimbursed medical and child care expenses, which is $27.00 per week based on the parties' list of expenses.
Accordingly, based on the evidence reviewed and the child support guidelines the court orders the sum of $161.00 per week child support, said order retroactive to September 27, 1999, to be paid by defendant to plaintiff.
KOCAY, J.